            Case 1:20-cv-00228-DAD-GSA Document 17 Filed 05/15/20 Page 1 of 2



1

2

3

4

5

6

7

8                                 UNITED STATES DISTRICT COURT
9                                EASTERN DISTRICT OF CALIFORNIA
10

11   MARK RAYMOND FRISBY,                            1:20-cv-000228-DAD-GSA-PC
12                 Plaintiff,                        ORDER WITHDRAWING FINDINGS AND
                                                     RECOMMENDATIONS ENTERED ON
13         vs.                                       APRIL 17, 2020
                                                     (ECF No. 14.)
14   STATE OF CALIFORNIA, et al.,
                                                     ORDER DEEMING FIRST AMENDED
15                Defendants.                        COMPLAINT TIMELY FILED ON APRIL
                                                     28, 2020
16                                                   (ECF No. 15.)
17                                                   ORDER FOR CLERK TO SEND
                                                     PLAINTIFF A COPY OF THE COURT’S
18                                                   SCREENING ORDER ISSUED ON
                                                     MARCH 4, 2020 (ECF No. 11.)
19

20

21

22           Mark Raymond Frisby (“Plaintiff”) is a state prisoner proceeding pro se and in forma
23   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983.
24           On April 17, 2020, the court entered findings and recommendations, recommending that
25   this case be dismissed based on Plaintiff’s failure to state a claim, failure to prosecute, and failure
26   to comply with the court’s order of March 4, 2020, which required Plaintiff to file an amended
27   complaint within thirty days. (ECF No. 14.) Plaintiff was granted fourteen days in which to file
28   objections to the findings and recommendations. (Id.) On April 28, 2020, Plaintiff filed
           Case 1:20-cv-00228-DAD-GSA Document 17 Filed 05/15/20 Page 2 of 2



1    objections to the findings and recommendations, and also filed the First Amended Complaint.
2    (ECF Nos. 15, 16.)
3           In his objections to the findings and recommendations, Plaintiff asserts that he did not
4    receive any “prior notices of rejection to the original complaint . . . Plaintiff must assume that the
5    original complaint was lost.” (ECF No. 16 at 1.)
6           Plaintiff is advised that the original complaint, filed on February 10, 2020, was not lost.
7    On March 4, 2020, the court screened the original complaint and dismissed it for violation of
8    Rule 8 of the Federal Rules of Civil Procedure, and for failure to state a claim with leave to
9    amend within thirty days. (ECF No. 11.) In the event that Plaintiff did not receive a copy of the
10   court’s screening order, the court shall direct the Clerk to send him one now.
11          Finally, given that Plaintiff has filed the First Amended Complaint for this action the
12   court shall vacate the findings and recommendations entered on March 20, 2020, and deem the
13   First Amended Complaint timely filed on April 28, 2020.
14          Accordingly, IT IS HEREBY ORDERED that:
15          1.      The findings and recommendations entered on March 20, 2020, are
16                  WITHDRAWN;
17          2.      The First Amended Complaint, filed on April 28, 2020, is deemed timely filed;
18                  and
19          3.      The Clerk is DIRECTED to send Plaintiff a copy of the court’s screening order
20                  issued on March 4, 2020 (ECF No. 11).
21
     IT IS SO ORDERED.
22

23      Dated:     May 14, 2020                               /s/ Gary S. Austin
                                                        UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
